June 3, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
           WCW INTERNATIONAL, INC., AND CHRIS WILMOT,
                     Appellants/Cross-Appellees

NO. 14-12-00940-CV
NO. 14-12-01077-CV                       V.
NO. 14-12-01139-CV

 JERRY W. BROUSSARD, RONNIE D. LABORDE, DAVID M. KERNION,
DAVID O. STRICKLAND, CRAIG M. BOREL, KEVIN J. ROUSSEL, GEORGE
   A. LOWERY, AND CARLOS O. GIRON, Appellees/Cross-Appellants
                ________________________________

       This court today heard a motion for rehearing and motion for en banc
rehearing filed by appellant WCW International, Inc. We deny the motion for
rehearing, deny the motion for en banc rehearing as moot, and order that this
court’s former judgment of March 4, 2014, be vacated, set aside, and annulled. We
further order this court’s memorandum opinion of March 4, 2014, withdrawn.

       These causes, a consolidated appeal from the judgment in favor of
appellees/cross-appellants, Jerry W. Broussard, Ronnie D. Laborde, David M.
Kernion, David O. Strickland, Craig M. Borel, Kevin J. Roussel, George A.
Lowery and Carlos O. Giron, signed September 21, 2012, were heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.



      We further order that each party shall pay its costs by reason of this appeal.
We further order this decision certified below for observance.